In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-02-00038-CR 
_______________

RAMON SALGADO, Appellant
V.
THE STATE OF TEXAS, Appellee

On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause No. 868211
 

O P I N I O N

 Appellant pled guilty to the charge of aggravated robbery enhanced by one
prior felony offense.  The court found appellant guilty, and assessed his punishment
at 28-years confinement. 
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The
brief meets the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record and
stating why there are no arguable grounds of error on appeal.  See Gainous v. State,
436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant, and he was advised
he had a right to file a pro se response.  Thirty days have passed, and appellant has
not filed a pro se response. 
	We have reviewed the record and counsel's brief.  We hold there are no
arguable grounds for appeal.
	We affirm the judgment.
	We grant appellant's counsel's motion to withdraw.  See Stephens v. State, 35
S.W.3d 770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.).  Counsel still has
a duty to inform appellant of the result of this appeal and also to inform appellant that
he may, on his own, pursue discretionary review in the Court of Criminal Appeals. 
See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).




PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.

1. The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals,
First District of Texas at Houston, participating by assignment.